Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/14/21 is acknowledged. Claims 1, 4, and 10-23 remain pending. A non-final action follows.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 10-14 and 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 9-12, 18 and 19 of copending Application No. 16/157,775. Aside from reciting the heater power rating, most narrowly as 0.4 – 1.0 W/in2,  instant independent claims 1, 18 and 19 only broaden the scope of ‘775 independent claims 1, 18 and 19, the power rating (claims 4, 17, 19 and 20) being straightforwardly determined in accord with the fluid flow rate and desired fluid temperature. The flexible substrates recited in claims 1 and 20-23 are substantively equivalent to the ‘775 sheet substrates in claims 10-12, and the “complex geometrical shape[s]” onto which the heater is placed, as recited in claims 15 and 16, are obvious over the ‘775 strips applicable to any heated, fluid carrying component with a smooth surface. The specific closeout coating materials, as recited in claims 12 and 14, would be selected strictly and routinely, i.e., obviously to one of ordinary skill in the art, in accord with the environment in which the heater is implemented,

	
 Claim Rejections - 35 USC § 103
Claims 1, 4, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0231479 to Sandiford et al (Sandiford) in view of US PGPat. 9,939,087 to Kolarski et al (Kolarski).
	Referring to Figure 1, Sandiford discloses, as recited in claim 1, “a tube [102] for a water system” (¶¶ [0037]-[0039]), the tube of “metallic” material (¶ [0037]), “an additively manufactured heater [104] on the tube comprising a plurality of layers of a conductive ink,” since a “3D printed” heater (¶ [0010]) is by definition an additively manufactured heater, comprising a plurality of ink layers because printing a 3D shape requires it, and “a flexible substrate“ formed of “neoprene” (102/103, ¶¶ [0008] & [0037]). although Sandiford omits details of the disclosed 3D printed heater surrounding a water tube, since the heater (101, ¶ [0037] of Sandiford comprises a flexible neoprene substrate, and shaping a heater before attaching it offers known manufacturing efficiencies, it would have been obvious to first make an “overwrap configured to fit around the tube.”
“Connectors” from the heater of Sandiford “to an electric source” are inherent because necessary to activate the heater.
Noting, moreover, that Sandiford clearly suggests use in a water system component on an aircraft and subject to freezing, thus including tanks or valves (with flat or “complex” surfaces, as in claims 15, 16, and 18 (¶¶ [0013], [0039], [0059] & [0068]); and that Sandiford already discloses a heater power of 5-15 watts per foot (claim 4, see ¶ [0013]), the heater power, dimensions and compositions recited in claims 
Claims 1, 15 and 20 differ substantively from Sandiford only in calling for “silver-loaded conductive inks,” each ink layer having a thickness of 1 – 100 microns, and the completed heater having a thickness of 0.0001 to 0.010 inches (i.e., 2.54 to 254 microns). Kolarski discloses silver-loaded conductive inks (2:60-65) forming an additively manufactured heater of “thickness less than about 300 microns” ( 4:13-15). Noting that the thickness range of the Kolarski heater closely coincides with the claimed thickness range, and any number of layers greater than two will result in each layer falling within the recited range of thicknesses, Kolarski clearly contemplates the recited thicknesses. It would have been obvious to adopt the recited layer and heater thicknesses because Kolarski discloses such to effectively prevent the freezing of such water pipes.
Claim 10 differs from Sandiford only in calling for printing “directly onto a surface of the tube.” 
However, Sandiford contemplates alternatives to metallic tubes for carrying water (at ¶ [0008]), implicating pipes made of synthetic PVC and related materials which are electrically insulating. Further, Kolarski discloses such synthetic, electrically insulating materials (5:42-44). Use of electrically insulating pipe material avoids the need of an insulating substrate between an electrically conductive tube and the printed heater, allowing the heater to be printed “directly onto a surface of the tube.” It would 
And as in claims 11-14, Sandiford discloses a “neoprene” “closeout layer” (105, ¶ [0008] & [0037]).

Claims 21-23 are rejected as unpatentable over Sandiford in view of Kolarski, as appliewd to claims 1, 4 and 10-20 above, and further in view of US Pat. 7,049,560 to Fukuda et al (Fukuda).
Claims 21-23 differ from Sandiford in view of Kolarski only in calling for forming the flexible heater as tape-like sheets to be variously wrapped around a pipe. Fukuda discloses, at 1:6-10, forming a flexible heater as a tape-like sheet to be wrapped about a pipe. It would be obvious to adapt the flexible heater of Sandiford in view of Kolarski to form a tape-like sheet, to allow unheated pipes to be easily converted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Joseph M. Pelham/             Primary Examiner, Art Unit 3761                                                                                                                                                                                           	5/29/21